Case 1:19-cv-21007-MGC Document 32 Entered on FLSD Docket 11/06/2019 Page 1 of 22




                           IN THE UNITED STATES DISTRICT COURT
                          FOR THE SOUTHERN DISTRICT OF FLORIDA

                            Case No. 19-21007-Civ-COOKE-GOODMAN


   JJ Entertainment World, Inc.,
          a Florida corporation,

           Plaintiff,

   v.                                                          JURY TRIAL DEMANDED


   VRsenal, Inc., a Delaware corporation,
   Ben Davenport, Kirk Smith, and Gabe Halsmer,

         Defendants.
   ________________________________________


        DEFENDANTS’ ANSWER, DEFENSES, COUNTERCLAIMS AND DEMAND FOR
          ARBITRATION IN RESPONSE TO PLAINTIFF’S AMENDED COMPLAINT

           Defendants, VRsenal, Inc., Ben Davenport, Kirk Smith and Gabe Halsmer

   (“Defendants”) hereby respectfully submit their answer, defenses, counterclaims and demand for

   arbitration in response to the Amended Complaint filed by Plaintiff JJ Entertainment World, Inc.

   (“Plaintiff”).


                                   I. JURISDICTION AND VENUE

   COMPLAINT:

           1. This Court has subject-matter jurisdiction over this action because the matter in
              controversy exceeds $75,000 (exclusive of interest and costs) and is between a
              plaintiff who is a citizen of Florida and defendants who are all residents and citizens
              of a state other than Florida. See 26 U.S.C. § 1332.

               ANSWER:

               Denied.
                                                   1
Case 1:19-cv-21007-MGC Document 32 Entered on FLSD Docket 11/06/2019 Page 2 of 22




   COMPLAINT:

        2. This Court has personal jurisdiction over defendants because, in the contract at issue,
           defendants agreed to submit to the jurisdiction of any court located in Miami, Florida,
           and all of the relevant facts took place in South Florida.

           ANSWER:

           Denied.

   COMPLAINT:

        3. Venue is also proper in this judicial district because the contract at issue provides that
           any legal action against Defendants may be brought in any federal or state court in
           Miami, Florida, and the breach of duty took place in South Florida.

           ANSWER:

           Denied.

                                              II. THE PARTIES

   COMPLAINT:

        4. Plaintiff JJ Entertainment World is a Florida corporation with its principal place of
           business in Miami, Florida.

           ANSWER:

               Admitted.

   COMPLAINT:

        5. Defendant VRsenal is a Delaware corporation with its principal place of business in
           Fort Collins, Colorado. VRsenal is a company that creates virtual reality games.

           ANSWER:

           Admitted.




                                                 2
Case 1:19-cv-21007-MGC Document 32 Entered on FLSD Docket 11/06/2019 Page 3 of 22




   COMPLAINT:

        6. Upon information and belief, Defendant Davenport is a citizen of Colorado or a state
           other than Florida. Davenport is the Chief Executive Officer of VRsenal.

           ANSWER:

           Admitted.

   COMPLAINT:

        7. Upon information and belief, Defendant Smith is a citizen of Colorado or a state other
           than Florida. Smith is the Chief Financial Officer and Chief Operating Office of
           VRsenal.

           ANSWER:

           Admitted.

   COMPLAINT:

        8. Upon information and belief, Defendant Halsmer is a citizen of Colorado or a state
           other than Florida. Halsmer is the Chief Technology Officer of VRsenal.

           ANSWER:

           Admitted.

                               III. FACTUAL BACKGROUND

   A.   The Parties’ Relationship

   COMPLAINT:

        9. In 2018, JJ Entertainment World was elicited [sic] to become an investor in VRsenal;
           consequently, the parties engaged in negotiations and discussions to that effect.

        ANSWER:

           Denied.




                                                3
Case 1:19-cv-21007-MGC Document 32 Entered on FLSD Docket 11/06/2019 Page 4 of 22




   COMPLAINT:

        10.   During the parties’ negotiations, JJ Entertainment World agreed to lend VRsenal
              $1,150,000 for its operations and on September 18, 2018, the parties entered into a
              Promissory Note for repayment of the loaned monies. See Exhibit A.

              ANSWER:

              Admitted only that Exhibit A was signed after being fraudulently induced by
              Plaintiff. Denied that Exhibit A is the complete or final expression or embodiment
              of the parties’ agreements and transactions. Otherwise, denied.

   COMPLAINT:

        11.   The Promissory Note was signed by Juan Jose Rendon, on behalf of JJ
              Entertainment World; by Smith, on behalf of VRsenal; and by Davenport, Smith,
              and Halsmer, each individually.

              ANSWER:

              Admitted only that Exhibit A was signed after being fraudulently induced by
              Plaintiff. Denied that Exhibit A is the complete or final expression or embodiment
              of the parties’ agreements and transactions. Otherwise, denied.

   B.   Terms of the Promissory Note

   COMPLAINT:

               12. Under the terms of the Promissory Note, Defendants “promised to pay to the
                   order of JJ Entertainment World . . . the principal sum of $1,150,000.00,
                   together with interest thereon” in specific installments as follows:
                       a. Interest payment of $8,625.00 due on December 18, 2018
                       b. Interest payment of $8,625.00 due on January 18, 2019
                       c. Interest payment of $8,625.00 due on February 18, 2019
                       d. Interest payment of $8,625.00 and entire remaining unpaid principal
                          balance due on March 18, 2019
                   Ex. A.


               ANSWER:

               Admitted only that Exhibit A was signed after being fraudulently induced by
               Plaintiff. Denied that Exhibit A is the complete or final expression or embodiment
               of the parties’ agreements and transactions. Otherwise, denied.

                                                4
Case 1:19-cv-21007-MGC Document 32 Entered on FLSD Docket 11/06/2019 Page 5 of 22




   COMPLAINT:

        13. The Promissory Note also provides for a 5% late charge for any payment not received
            by JJ Entertainment World within ten (10) days of its due date. Ex. A.

        ANSWER:

           Admitted only that Exhibit A was signed after being fraudulently induced by
           Plaintiff. Denied that Exhibit A is the complete or final expression or embodiment of
           the parties’ agreements and transactions. Otherwise, denied.

   COMPLAINT:

        14. The parties agreed that if any payment due under the Promissory Note is not received
            within ten (10) days of its due date, the Promissory Note “shall be considered in
            default” and “the holder of the Note may, at its option, declare all unpaid
            indebtedness hereby immediately due and payable without notice or demand.” Ex. A.

           ANSWER:

           Admitted only that Exhibit A was signed after being fraudulently induced by
           Plaintiff. Denied that Exhibit A is the complete or final expression or embodiment of
           the parties’ agreements and transactions. Otherwise, denied.

        C. Defendants’ Breach of the Promissory Note

   COMPLAINT:

        15. Defendants have breached the Promissory Note by failing to pay any of the payments
            due under the Promissory Note. Specifically, Defendants have failed to pay the
            amounts due on December 18, 2018, January 18, 2019, and February 18, 2019. It has
            become evident from Defendants’ actions that they will also fail to pay the payment
            due on March 18, 2019.

           ANSWER:

           Denied.

   COMPLAINT:

        16. As a result, the Promissory Note is in default and all unpaid sums, including the
            principal amount of $1,150,000 plus interest and late charges, have become due and
            payable.

           ANSWER:

           Denied.
                                               5
Case 1:19-cv-21007-MGC Document 32 Entered on FLSD Docket 11/06/2019 Page 6 of 22




   COMPLAINT:

        17. Because Defendants have failed to pay any of the sums due and payable, Defendants
            have breached the Promissory Note and have forced Plaintiff to engage counsel to
            litigate this action.

           ANSWER:

           Denied.

   COMPLAINT:

        18. The damages suffered by Plaintiff as a result of Defendants’ breach exceed
            $1,200,000.00.

           ANSWER:

           Denied.

                                IV. CLAIMS FOR RELIEF
                            COUNT I – BREACH OF CONTRACT

   COMPLAINT:

        19. Plaintiff repeats and realleges the allegations contained in paragraphs 1 through 18 as
            if fully set forth herein.

           ANSWER:

           Defendants incorporate by reference all of their answers to the prior paragraphs to the
           Amended Complaint. Otherwise, denied.

   COMPLAINT:

        20. Plaintiff and Defendants entered into a contract, the Promissory Note, in which
            Defendants agreed to make interest and principal payments to Plaintiff by specific
            deadlines.

           ANSWER:

           Admitted only that Exhibit A was signed after being fraudulently induced by
           Plaintiff. Denied that Exhibit A is the complete or final expression or embodiment of
           the parties’ agreements and transactions. Otherwise, denied.




                                                 6
Case 1:19-cv-21007-MGC Document 32 Entered on FLSD Docket 11/06/2019 Page 7 of 22




   COMPLAINT:


        21. Defendants breached the Contract by failing to pay any of the sums due to Plaintiff
            under the Promissory Note.

           ANSWER:

           Denied.

   COMPLAINT:


        22. Plaintiff has paid the documentary stamp tax on the Promissory Note.

           ANSWER:

           Admitted.

   COMPLAINT:


        23. As a proximate result of Defendants’ breach, Plaintiff has suffered—and is entitled to
            collect from Defendant—damages that are estimated to exceed ONE MILLION TWO
            HUNDRED THOUSAND DOLLARS ($1,200,000), exclusive of interest and
            expenses.


           ANSWER:

           Denied.

                                        V. JURY DEMAND

   COMPLAINT:


        24. Plaintiff demands a jury trial.

           ANSWER:

           Admitted.


        WHEREFORE, Plaintiff, JJ Entertainment World, Inc., demands judgment against

                                                7
Case 1:19-cv-21007-MGC Document 32 Entered on FLSD Docket 11/06/2019 Page 8 of 22




          Defendants VRsenal, Inc., Ben Davenport, Kirk Smith, and Gabe Halsmer for all
          damages arising from Defendants’ conduct, plus attorneys’ fees, costs, and expenses.
          Plaintiff also demands such other relief as the Court and/or the Jury deems just and
          proper.

          ANSWER:

          Admitted only that Plaintiff seeks the specified relief. Denied that Plaintiff is entitled to
          the specified relief or any other relief. Otherwise, denied.


                                             DEFENSES

          1. Mandatory Termination and Conversion.

          Page one (1) of the Promissory Note provides that:

                This Promissory Note shall be terminated upon the signing of the
                Shareholder Agreement…

          Page one (1) of the Promissory Note further provides that:

                 The funds from this Promissory Note shall be applied as part of the
                 $3 million investment by JJ Entertainment World, therefore
                 satisfying VRsenal’s obligations of the Promissory Note.


   The court having already determined that the September 2018 Promissory Note and the Partners

   Agreement are separate and distinct contracts and transactions, this language from the

   Promissory Note is binding and separate and independent of the Partners Agreement and is a

   complete bar and defense to Plaintiff’s claim.

          2. Arbitration. Because Plaintiff’s claim cannot be adjudicated without adjudicating

   Defendants’ claims, defenses, set-offs and recoupments under the Partners Agreement, and the

   Partners Agreement requires mandatory arbitration, this case is subject to mandatory arbitration

   and should be stayed pending the outcome of the mandatory arbitration.




                                                    8
Case 1:19-cv-21007-MGC Document 32 Entered on FLSD Docket 11/06/2019 Page 9 of 22




          3. Prior Material Breach – the Promissory Note. Plaintiff committed a prior material

   breach of the Partners Agreement by not terminating the Promissory Note, not making the

   additional investment and not converting the loan into a $3 million equity investment.

          4. Prior Material Breach – Partners Agreement. Plaintiff committed a prior material

   breach of the related Partners Agreement by not negotiating in good faith over the terms of the

   Shareholder Agreement and related subsidiary and collateral investment agreements, like voting

   agreements and investor rights agreements, and by not negotiating in good faith over the parties’

   disputes. Plaintiff merely had its attorney state that it would not be making the investment, with

   no explanation or reasoning, after Defendants had agreed to the material terms of Plaintiff’s

   proposed Shareholder Agreement. Upon information and belief, Plaintiff never had the $3

   million to invest, nor access to the remaining $2 million, and was misleading and defrauding

   Defendants throughout the lending, contracting and negotiation process.

          5. Fraud. Plaintiff did not have the $3 million to invest, nor access to the remaining $2

   million, and defrauded and misled Defendants into signing the Promissory Note and the Partners

   Agreement by falsely pretending to be planning to make and to be able to make a $3 million

   equity investment and by making false promises, without the intent to perform them and lacking

   the intent to perform them, that it would and could make the investment, would and could fund

   the investment, would and could negotiate the investment agreements in good faith, and would

   and could convert the promissory notes into a $3 million equity investment and thereby terminate

   them. These misrepresentations and false promises by Plaintiff were made in the Partners

   Agreement, in the Promissory Notes, and in the parties’ negotiations, leading up to and shortly

   before the execution of the Partners Agreement and each of the three Promissory Notes.



                                                   9
Case 1:19-cv-21007-MGC Document 32 Entered on FLSD Docket 11/06/2019 Page 10 of 22




            6. Set-off and Recoupment. Defendants are entitled to set-off against JJ’s claimed

   damages and to recoup from JJ the $3 million or more in damages that Defendants suffered from

   JJ failing to negotiate in good faith, failing to make the promised investment, failing to convert

   the loan made under the September 2018 Promissory Note into part of a $3 million equity

   investment and failing to terminate the September 2018 Promissory Note and the debt allegedly

   due thereunder.

            7. Frustration of Purpose and Impossibility. JJ frustrated the purpose of the Partners

   Agreement and the Promissory Notes by failing to negotiate in good faith, by failing to convert

   the debt into equity and by failing to terminate the May 2018 and September 2018 Promissory

   Notes. JJ knew all along that, absent the promised $3 million equity investment, it would be

   impossible for Defendants to pay back the loans made under the Promissory Notes.

                                           JURY DEMAND

            Defendants demand trial by jury.

                                         COUNTERCLAIMS

            Defendants and Counterclaim Plaintiffs, VRsenal, Inc. (“VRsenal”) and Ben Davenport,

   Kirk Smith and Gabe Halsmer (the “Individual Defendants”), hereby respectfully submit their

   counterclaims against Plaintiff and Counterclaim Defendant, JJ Entertainment World, Inc. (“JJ”).



                                               PARTIES

            1.     Counterclaim Plaintiff, VRsenal Inc/, is a Delaware corporation with its principal

   place of business in Fort Collins, Colorado. VRsenal is a company that creates virtual reality

   games.



                                                   10
Case 1:19-cv-21007-MGC Document 32 Entered on FLSD Docket 11/06/2019 Page 11 of 22




          2.      Plaintiff and Counterclaim Defendant, JJ Entertainment World, is a Florida

   corporation with its principal place of business in Miami, Florida.

          3.      Defendant and Counterclaim Plaintiff, Davenport, is a citizen of Colorado or a

   state other than Florida. Davenport is the Chief Executive Officer of VRsenal.

          4.      Defendant and Counterclaim Plaintiff, Smith, is a citizen of Colorado or a state

   other than Florida. Smith is the Chief Financial Officer and Chief Operating Office of VRsenal.

          5.      Defendant and Counterclaim Plaintiff, Halsmer, is a citizen of Colorado or a state

   other than Florida. Halsmer is the Chief Technology Officer of VRsenal.



                                      JURISDICTION AND VENUE

          6.      Other than and but for the mandatory and binding arbitration clause in the

   Partners Agreement, this Court would have and has diversity jurisdiction over this Counterclaim

   because the citizenship and residency of the parties is diverse and the amount in controversy

   exceeds $75,000.00, exclusive of interest, costs and attorneys’ fees.

          7.      Other than and but for the mandatory and binding arbitration clause in the

   Partners Agreement, venue is proper in this Court because JJ resides in this district and division,

   is located here and filed its original and amended complaints in this district and division.

                                                 FACTS

          8.      From at least September 2017 to early February of 2018, JJ and VRsenal were

   negotiating a $3 million equity investment by JJ in VRsenal.

          9.      JJ, through Juan Jose Rendon, made the following false promise and

   misrepresentation to VRsenal, through the Individual Defendants, in a November 25, 2017 Term

   Sheet which stated in part that:
                                                    11
Case 1:19-cv-21007-MGC Document 32 Entered on FLSD Docket 11/06/2019 Page 12 of 22




                  JJ will invest a total amount of $3 million in exchange for
                  minimum 20% ownership equity (voting capital stock)…

            10.   Beginning in or before September of 2017 and continuing through early February

   2018, Juan Jose Rendon of JJ represented to VRsenal, through the Individual Defendants1, that JJ

   planned to make the $3 million equity investment and promised that JJ would continue to

   negotiate in good faith with VRsenal over the terms of that investment.

            11.   Beginning in or before September of 2017 and continuing through early February

   2018, JJ, through Juan Jose Rendon, made false promises, misrepresentations and false

   statements, which were false and knowingly made without the intent to perform them on behalf

   of JJ.

            12.   In actual and reasonable reliance on JJ’s misrepresentations and false promises,

   VRsenal and the Individual Defendants executed the Partners Agreement and the first

   Promissory Note with JJ on or about February 8, 2018.

            13.   Nevertheless, JJ never made the promised investment, never terminated the

   Promissory Note, and never converted the more than $1.1 million debt under the September 18,

   2018 Promissory Note into the promised $3 million equity investment.

            14.   In the Partners Agreement, JJ promised and represented that it was interested in

   negotiating the proposed $3 million equity investment in VRsenal. JJ promised and agreed to

   negotiate in good faith with VRsenal over the proposed equity investment and to negotiate in

   good faith over any disputes that might arise between the parties.




   1
    The “Individual Defendants” means and includes Ben Davenport, Kirk Smith and Gabe
   Halsmer.

                                                   12
Case 1:19-cv-21007-MGC Document 32 Entered on FLSD Docket 11/06/2019 Page 13 of 22




          15.     The Partners Agreement referred to a contemporaneous “Bridge Loan” of

   $250,000.00 that JJ was making to VRsenal in the form of the first Promissory Note. (Partners

   Agreement, p.2).

          16.     This first bridge loan was made in the form of a Promissory Note dated February

   8, 2018. This first Promissory Note was induced by JJ through the same false promises and

   misrepresentations that it used to induce the Partners Agreement.

          17.     The Partners Agreement further required (on page 2) that any disputes not settled

   through good faith negotiations must be resolved through mandatory and binding arbitration

   pursuant to the rules of the American Arbitration Association.

          18.     JJ breached and falsely induced the Partners Agreement and the February 8, 2018

   Promissory Note by Juan Jose Rendon falsely promising and representing to VRsenal and the

   Individual Defendants, without the intent to perform, that JJ planned to make and intended to

   negotiate in good faith over the terms of the $3 million equity investment and over any disputes

   that arose between the parties.

          19.     JJ made its promises and misrepresentations to VRsenal and the Individual

   Defendants intending, expecting and knowing that VRsenal would actually and reasonably rely

   upon them in entering into the Partners Agreement and the February 8, 2018 Promissory Note.

          20.     VRsenal and the Individual Defendants actually and reasonably relied upon JJ’s

   false promises and misrepresentations in signing the Partners Agreements and in borrowing and

   guaranteeing the first $250,000.00 from JJ pursuant to the February 8, 2018 Promissory Note.

           21.    VRsenal was injured by and suffered damages from JJ’s fraud and false promises

   made without the intent to perform them and by JJ’s breaches of contract in accepting and

   guaranteeing the first $250,000.00 bridge loan that JJ knew VRsenal would be unable to pay
                                                  13
Case 1:19-cv-21007-MGC Document 32 Entered on FLSD Docket 11/06/2019 Page 14 of 22




   back in addition to the second and third bridge loans and promissory notes totaling over $1.1

   million.

          22.     JJ failed to make the promised $3 million equity investment and failed and

   refused to negotiate in good faith to either make the equity investment or resolve the parties’

   disputes. Rather, JJ simply had a lawyer inform VRsenal – without any explanation – that JJ had

   decided not to make the investment. JJ never actually had the funds or access to the funds

   necessary to make a $3 million equity investment in VRsenal, but JJ intentionally concealed and

   omitted to disclose that material fact at all relevant times, despite knowing that it was a material

   fact, upon which VRsenal and the Individual Defendants were relying in signing the Partners

   Agreement and the Promissory Notes.

          23.     On October 22, 2018, Jorge Hernandez Torano of Holland Knight wrote VRsenal

   an e-mail stating that:

                   JJ has reconsidered his continued involvement and investment in
                   VRsenal and has elected to discontinue any further discussions
                   and not close on the stock purchase transaction you have been
                   discussing with him.

   No further explanation was provided for JJ arbitrarily pulling the plug on the promised $3

   million equity investment in VRsenal.

          24.     The Partners Agreement (on page 2) further provides that:

                  In any dispute arising out of this Agreement, the prevailing party
                  shall be entitled to an award of attorneys’ fees and costs.

          25.     VRsenal is entitled to recover its attorneys’ fees and costs arising from and

   relating to JJ breaching and fraudulently inducing the Partners Agreement.




                                                   14
Case 1:19-cv-21007-MGC Document 32 Entered on FLSD Docket 11/06/2019 Page 15 of 22




          26.    Between February 2018 and September 18, 2018, JJ, through Juan Jose Rendon

   continued to represent and promise to VRsenal, through the Individual Defendants, that JJ

   planned to make the $3 million equity investment in VRsenal.

          27.    JJ made these false promises and misrepresentations without the intent to perform

   them and while intending not to perform them.

          28.    JJ intended when making these misrepresentations and false promises that

   VRsenal and the Individual Defendants would rely upon them in signing and guaranteeing the

   two additional promissory notes, including the May 14, 2018 Promissory Note and the

   September 18, 2018 Promissory Note for over $1.1 million on which JJ based its original and

   amended complaints.

          29.    VRsenal and the Individual Defendants actually and reasonably relied upon JJ’s

   false promises and misrepresentations in and when executing the two additional Promissory

   Notes in favor of JJ, which JJ knew that VRsenal and the Individual Defendants could not repay

   absent the promised $3 million equity investment. These false promises and misrepresentations

   induced the May 14, 2018 Promissory Note and in the September 18, 2018 Promissory Note for

   over $1.1 million on which JJ based its original and amended complaints.

          30.    VRsenal and the Individual Defendants were injured by JJ’s fraud and breaches of

   contract by being fraudulently induced to borrow or guarantee over $1.1 million which JJ and

   everyone involved knew that VRsenal and the Individual Defendants could not repay but for and

   without the promised $3 million equity investment from JJ.

          31.    Inside and outside the promissory notes, JJ, through Juan Jose Rendon, promised,

   represented and agreed to VRsenal through the Individual Defendants that:



                                                   15
Case 1:19-cv-21007-MGC Document 32 Entered on FLSD Docket 11/06/2019 Page 16 of 22




                 The Promissory Note shall be terminated upon the signing of the
                 Shareholder Agreement that JJ Entertainment World and VRsenal
                 are drafting currently with the intent to sign within the next 14
                 days for the investment of $3,000,000 by JJ Entertainment World
                 into VRsenal. The funds from this Promissory Note shall be
                 applied as part of the $3,000,000 investment from JJ Entertainment
                 World, therefore satisfying VRsenal’s obligations of this
                 Promissory Note.

          32.    This same language appeared in both the May 14, 2018 Promissory Note and the

   September 18, 2018 Promissory Note, showing that the parties had agreed on the material legal

   and contractual terms by May of 2018.

          33.    JJ failed to make the promised $3 million equity investment and failed and

   refused to negotiate in good faith to either make the investment or to resolve the parties’

   disputes. Rather, JJ simply had a lawyer inform VRsenal – without any explanation – that JJ had

   decided not to make the investment. Upon information and belief, JJ never actually had the funds

   or access to the funds necessary to make a $3 million equity investment in VRsenal, but JJ

   intentionally concealed and omitted to disclose that material fact at all relevant times, despite

   knowing that it was a material fact, thus affecting the willingness of VRsenal and the Individual

   Defendants to make and guaranty the Promissory Notes.

          34.    JJ never intended to convert the loan debt into an equity investment and never

   intended to terminate the Promissory Notes.

          35.    JJ made these false promises and misrepresentations with the intent to induce

   VRsenal and the Individual Defendants into executing the Promissory Notes and into borrowing

   over $1.1 million that JJ and everyone involved knew that VRsenal and the Individual

   Defendants could not repay absent the promised $3 million equity investment from JJ.




                                                  16
Case 1:19-cv-21007-MGC Document 32 Entered on FLSD Docket 11/06/2019 Page 17 of 22




          36.     VRsenal and the Individual Defendants were damaged by and suffered from JJ’s

   fraud and breaches of contract in that they did not receive the promised $3 million equity

   investment but instead were cheated and defrauded into borrowing, guaranteeing and defaulting

   on more than $1.1 million in loan debt that they could not repay, as part of JJ’s plot to take all of

   VRsenal’s assets and business for $1.1 million, rather than obtaining a minority equity stake in

   VRsenal for $3 million.

    COUNT I – BREACH OF CONTRACT: SEPTEMBER 18, 2018 PROMISSORY NOTE

          37.     VRsenal and the Individual Defendants incorporate by reference paragraphs 1

   through 36 to this Counterclaim as though fully set forth herein.

          38.     VRsenal and the Individual Defendants fully performed their obligations under

   the September 18, 2018 Promissory Note and satisfied all conditions precedent until they were

   discharged by JJ’s fraud and prior material breaches.

          39.     JJ breached the Promissory Note by failing to terminate it and by failing to

   convert it into a $3 million equity investment as expressly required therein.

          40.     VRsenal and the Individual Defendants were injured by JJ’s breaches in that they

   borrowed or guaranteed and are being sued for an alleged $1.1 million debt that they cannot

   timely repay absent the $3 million equity investment from JJ.

          41.     VRsenal and the Individual Defendants are entitled to recover their attorneys’ fees

   pursuant to be attorneys’-fees provision of the September 18, 2018 Promissory Note, which

   would be unconscionable and lack mutuality of obligation if not made reciprocal.

          42.     JJ’s breaches of the September 18, 2018 Promissory Note have inflicted upon

   VRsenal damages exceeding $4.1 million and upon each of the Individual Defendants’ damages

   exceeding $1.1 million.
                                                    17
Case 1:19-cv-21007-MGC Document 32 Entered on FLSD Docket 11/06/2019 Page 18 of 22




          WHEREFORE, Defendants seek and are entitled to compensatory damages for breach of

   Promissory Note contract in the amount of $4.1 million for VRsenal and $1.1 million each for

   the Individual Defendants, plus pre-judgment and post-judgment interest, plus attorneys’ fees

   and litigation costs and defenses.

                COUNT II – BREACH OF CONTRACT: PARTNERS AGREEMENT

          43.     VRsenal and the Individual Defendants incorporate by reference paragraphs 1

   through 36 to this Counterclaim as though fully set forth herein.

          44.     VRsenal and the Individual Defendants fully performed their obligations under

   the Partners Agreement and satisfied all conditions present until they were discharged by JJ’s

   fraud and prior material breaches.

          45.     JJ breached the Partners Agreement by failing to negotiate in good faith over the

   $3 million equity investment and by failing to negotiate in good faith over the parties’ disputes.

          46.     JJ has provided no valid or truthful reason for not making the promised $3 million

   equity investment. Therefore, had JJ negotiated in good faith, as required by the Partners

   Agreement, and by the implied covenant of good faith and for fair dealing, the $3 million equity

   investment would have been made, the September 18, 2018 Promissory Note would have been

   terminated, and the debt would have been converted into equity.

          47.     VRsenal and the Individual Defendants were injured by and suffered damages

   from JJ’s breaches in that they borrowed or guaranteed and are being sued for an alleged $1.1

   million debt that they cannot timely repay absent the promised $3 million equity investment from

   JJ.




                                                   18
Case 1:19-cv-21007-MGC Document 32 Entered on FLSD Docket 11/06/2019 Page 19 of 22




          48.     VRsenal and the Individual Defendants are entitled to recover their attorneys’

   fees, litigation costs and litigation expenses pursuant to the fee-shifting provision on Page 3 of

   the Partners Agreement.

          49.     The damages to VRsenal from JJ’s breaches of the Partners Agreement have cost

   VRsenal damages exceeding $4.1 million and each of the Individual Defendants’ damages

   exceeding $1 million.

          WHEREFORE, Defendants seek and are entitled to compensatory damages for breach of

   the Partners Agreement contract in the amount of $4.1 million for VRsenal and $1.1 million each

   for the Individual Defendants, plus pre-judgment and post-judgment interest, plus attorneys’ fees

   and litigation costs and defenses.

                                        COUNT III – FRAUD

          50.     VRsenal and the Individual Defendants incorporate by reference paragraphs 1

   through 36 to this Counterclaim as though fully set forth herein.

          51.     JJ, through Juan Jose Rendon, defrauded VRsenal and the Individual Defendants

   into signing the Partners Agreement, into taking out the loans made through the Promissory

   Notes, into borrowing and guaranteeing each of those loans, by falsely promising to make the $3

   million equity investment without the intent to perform, by falsely representing JJ’s intention and

   ability to make the $3 million equity investment, by falsely representing JJ’s intention to

   negotiate in good faith, by misrepresenting JJ’s ability to finance, and by concealing its material

   inability to finance, the promised $3 million equity investment.

          52.     JJ and Juan Jose Rendon made the foregoing misrepresentations, false promises

   and material omissions and concealments knowing and intending that VRsenal and the

   Individual Defendants would rely upon them in signing the Partners Agreement and the three
                                                   19
Case 1:19-cv-21007-MGC Document 32 Entered on FLSD Docket 11/06/2019 Page 20 of 22




   Promissory Notes, and by borrowing and guaranteeing repayment of the more than $1.1 million

   in bridge loans, in reliance upon getting the promised $3 million equity investment, which JJ and

   Rendon knew that VRsenal and the Individual Defendants had no way of repaying absent the

   planned $3 million equity investment.

           53.    VRsenal and the Individual Defendants actually and reasonably relied on the false

   promises, misrepresentations and material omissions and concealments made by JJ through Mr.

   Rendon in singing and entering into the Partners Agreement and the three Promissory Notes and

   in promising to repay and guaranteeing repayment of the loan amounts.

           54.    VRsenal suffered actual, compensatory damages of over $4.1 million from JJ’s

   fraud, and each of the Individual Defendants suffered damages in excess of $1.1 million from

   JJ’s fraud.

           55.    JJ committed its fraud willfully, maliciously, knowingly and intentionally with a

   reckless disregard for the rights of VRsenal and of the Individual Defendants. JJ schemed and

   conspired to fraudulently induce the signing and guaranteeing of the Promissory Notes so that JJ

   could attempt to take VRsenal’s entire business and all of its assets for $1.1 million rather than

   making a $3 million investment to get a minority equity stake in VRsenal.

           56.    Therefore, VRsenal is entitled to punitive or exemplary damages in the amount of

   $41 million from JJ, and each of the Individual Defendants is entitled to punitive or exemplary

   damages in the amount of $1.1 million from JJ.

           WHEREFORE, VRsenal seeks and is entitled to an award of $4.1 million in actual or

   compensatory damages and $41 million in punitive or exemplary damages for fraud. In addition,

   each of the Individual Defendants seeks and is entitled to an award of $1.1 million in actual or

   compensatory damages and $11 million in punitive or exemplary damages against JJ for fraud.
                                                    20
Case 1:19-cv-21007-MGC Document 32 Entered on FLSD Docket 11/06/2019 Page 21 of 22




                                 DEMAND FOR ARBITRATION

          Defendants hereby demand mandatory and binding arbitration of this dispute and this

   case under the mandatory arbitration provision in the Dispute Resolution section of the Partners

   Agreement.

          Respectfully Submitted this 6th Day of November, 2019.

                                               By: /s/ Jason Murray
                                                       Counsel
                                               Jason Murray
                                               Gunster Law
                                               Brickell World Plaza
                                               600 Brickell Avenue
                                               Suite 3500
                                               Miami, FL 33131
                                               Phone: 305-376-6041
                                               Cell: 305-799-7077
                                               Fax: 305-376-6010
                                               jmurray@gunster.com
                                               Counsel for Defendants


                                               By: /s/ Michael C. Whitticar
                                                       Counsel
                                               Michael C. Whitticar
                                               NOVA IP Law, PLLC
                                               7420 Heritage Village Plaza
                                               Suite 101
                                               Gainesville, VA 20155
                                               571-386-2980
                                               Fax: 855-295-0740
                                               Email: mikew@novaiplaw.com
                                               Counsel for Defendants




                                                 21
Case 1:19-cv-21007-MGC Document 32 Entered on FLSD Docket 11/06/2019 Page 22 of 22




                                  CERTIFICATE OF SERVICE

           I hereby certify that on this 6th Day of November, 2019, the foregoing Defendants’

   Answer, Defenses, Counterclaims and Demand for Arbitration in Response to Plaintiff’s

   Amended Complaint was filed with the Court’s CM/ECF system and was served on the

   following counsel of record:


   Jesus Cuza
   Monica Vila Castro
   Holland & Knight LLP
   701 Brickell Avenue, Suite 3300
   Miami, FL 33131
   Tel: (305) 374-8500
   Fax: 305-789-7799
   Email: Jesus.Cuza@hklaw.com
   Email: Monica.Castro@hklaw.com
   Counsel for Plaintiff
   Email: dshapiro@jaspanllp.com
           jbaquet@jaspanllp.com
   Counsel for Plaintiff




                                                                 /s/ Jason Murray
                                                                   Jason Murray




   ACTIVE 11377936.1




                                               22
